United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1209
Issued: December 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 30, 2014 appellant, through her attorney, filed a timely appeal from a March 12,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $104,646.54 for the period June 6, 2010 through April 6, 2013;
and (2) whether OWCP abused its discretion in denying waiver of the overpayment.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, then a 42-year-old distribution
clerk, injured her right shoulder on March 26, 2000. She filed a claim for benefits, which OWCP
accepted for right the diagnosed conditions including shoulder strain, right arm strain, and
1

5 U.S.C. § 8101 et seq.

adhesive capsulitis of the right shoulder. Appellant has not returned to work since
March 26, 2000. OWCP paid compensation benefits for temporary total disability.
By decision dated February 20, 2008, OWCP terminated appellant’s compensation
benefits based on Dr. Phillip D. Kiester’s impartial medical report, dated September 27, 2007,
finding that it represented the weight of the medical evidence.
On October 16, 2008 appellant requested reconsideration.
By decision dated January 9, 2009, OWCP denied appellant’s request for modification of
the February 20, 2008 termination decision. In the February 23, 2010 decision,2 the Board
affirmed OWCP’s February 20, 2008 termination decision, finding that Dr. Kiester’s referee
opinion negated a causal relationship between appellant’s condition and disability and
constituted medical evidence sufficient to establish that she no longer had any residuals from her
accepted March 2000 injury. The Board, however, set aside the January 9, 2009 decision which
found that appellant did not have any continuing disability caused by the accepted employment
injury following the February 20, 2008 termination decision. The Board remanded the case for
additional review. The complete facts of this case are set forth in the Board’s February 23, 2010
decision and are herein incorporated by reference.
In an “ACPS” payment record dated June 15, 2010, OWCP stated on the form that it was
“[r]einstating compensation benefits as directed on remand by ECAB.”
By letter to appellant dated June 17, 2010, OWCP stated, “This letter is to inform you
that your medical benefits and entitlement to compensation benefits have been reinstated.” It
further stated that it had been informed that she was also receiving or might be entitled to receive
benefits provided by the Office of Personnel Management (OPM) under the Civil Service
Retirement System Act (CSRS) or the Federal Employees’ Retirement System (FERS). OWCP
advised appellant that annuity benefits paid by OPM and benefits for wage loss paid by OWCP
were not payable for the same period of time and that employees entitled to both OWCP and
OPM benefits must elect which benefit to receive.
On June 21, 2010 appellant advised OWCP that she was electing to receive its
compensation benefits, effective February 20, 2008.
By decision dated July 1, 2010, OWCP denied modification of the February 20, 2008,
decision, finding that appellant did not have any continuing disability caused by the accepted
employment injury, following the February 20, 2008 termination decision.
In an “ACPS” payment record dated April 24, 2013, OWCP stopped payment of
appellant’s periodic compensation benefits, effective April 7, 2013. The form indicated that
there was an overpayment in the amount of $102,177.13 and stated, under the heading
Comments/Reason, that compensation should not have been reinstated, as the 2010 Board
decision only directed further medical development of the January 9, 2010 reconsideration
decision. It did not overturn the 2008 termination decision.

2

Docket No. 09-1152 (issued February 23, 2010).

2

On May 2, 2013 OWCP issued a preliminary determination that an overpayment had
occurred in the amount of $104,646.54 for the period June 6, 2010 through April 6, 2013 because
she received compensation to which she was not entitled. It found that the February 23, 2010
Board decision set aside the January 9, 2010 reconsideration decision but affirmed the prior
termination decision. OWCP found that she should not have been paid from June 6, 2010 to the
present and was mistakenly sent an election form. On this basis it found that she was not at fault
for the period of overpayment from June 6 to July 1, 2010, the date of its reconsideration
decision. Beginning July 1, 2010, however, OWCP found that because it issued its
reconsideration decision on that date, a decision which affirmed the prior decisions terminating
her compensation benefits, appellant and her attorney were aware that her compensation benefits
were being terminated. On this basis OWCP found appellant with fault for the remaining period
of overpayment because she knowingly received compensation benefits from July 1, 2010 to
April 6, 2013, as the July 1, 2010 decision effectively terminated such entitlement. It reiterated
that the February 23, 2010 Board decision only directed OWCP to seek further opinion from the
referee examiner regarding continuing disability, not resume paying her disability compensation.
OWCP found that appellant received an overpayment of $104,646.54 in compensation
during that period.3 It advised appellant that if she disagreed with the fact or amount of the
overpayment she could submit new evidence in support of her contention. OWCP further
advised appellant that if it could be shown that recovery would defeat the purpose of the law or
would be against equity and good conscience, she could be eligible for a waiver. It informed
appellant that if she disagreed with the decision she could, within 30 days, submit evidence or
argument to OWCP, or request a prerecoupment hearing with the Branch of Hearings and
Review on the matter of the overpayment and that any response she wished to make with regard
to the overpayment should be submitted within 30 days of the May 2, 2013 letter.
On May 13, 2013 appellant requested a prerecoupment hearing and completed the Form
OWCP-20. She stated that she had a total monthly household income of $3,290.00 and monthly
expenses totaling $4,220.00, with assets of $1,327.00. Appellant, however, did not submit
documentation supporting these totals. At the prerecoupment hearing, she stated that she
disagreed with the overpayment but that it occurred through no fault of her own; she requested a
waiver of the overpayment. Appellant stated that she believed the compensation payments were
justified and that she should continue to receive OWCP compensation benefits.

3

OWCP calculated the amount of overpayment by taking her net monthly, 28-day compensation payment from
June 6, 2010 to January 15, 2011, $2,765.74, and multiplying this figure by 8 compensation checks, which
amounted to $22,125.92; taking her net monthly, 28-day compensation payment from January 16 to April 9, 2011,
$2,754.56, and multiplying this figure by 3 checks, which amounted to $8,263.68, then adding compensation based
on Consumer Price Index (CPI) for the period March 1 to April 9, 2011, $72.86; taking her net monthly, 28-day
compensation payment from April 10, 2011 to January 14, 2012, $2,805.56, and multiplying this figure by 10
checks, which amounted to $28,055.60; taking her net monthly, 28-day compensation payment from January 15,
2012 to March 10, 2012, $2,792.02, and multiplying this figure by 2 checks, which amounted to $5,584.04, then
adding compensation based on CPI for the period March 1 to 10, 2012, $35.00; taking her net monthly, 28-day
compensation payment from March 11, 2012 to January 12, 2013, $2,890.02, and multiplying this figure by 11
checks, which amounted to $31,790.22; taking her net monthly, 28-day compensation payment from January 13 to
March 9, 2013, $2,882.62, and multiplying this figure by 2 checks, which amounted to $5765.24, then adding
compensation based on CPI for the period March 1 to 9, 2012, $17.36; and her net monthly, 28-day compensation
payment from March 10 to April 6, 2013, $2,936.62, which created an overpayment of $104,646.54.

3

At the hearing appellant’s attorney argued that appellant was not overpaid because the
decision directed reinstatement of her compensation benefits. Appellant stated that she was told
by an OWCP representative on more than one occasion that she was entitled to reinstatement of
her compensation benefits. The hearing representative advised her that the record would be held
open for a period of 30 days to submit documentation of income and expenses to justify waiver
of the overpayment.
In a decision dated March 12, 2014, an OWCP hearing representative finalized the
preliminary determination regarding the overpayment of $104,646.54 for the period June 6, 2010
through April 6, 2013. He, however, modified the decision, finding that appellant was not at
fault for the creation of any part of the overpayment. The hearing representative noted that
OWCP sent appellant letters dated June 15 and 17, 2010 indicating that her medical benefits and
entitlement to compensation benefits had been reinstated based on the Board’s February 23, 2010
decision. In addition, he stated that OWCP’s July 1, 2010 decision did not clearly advise her that
she was not entitled to medical and wage-loss compensation benefits and that OWCP did not
discontinue its compensation payments at that time. The hearing representative therefore found
that appellant should not have been expected to know that an overpayment had occurred.
OWCP hearing representative found, nonetheless, that appellant was not eligible for
waiver of the overpayment, as she had failed to submit the required documentation to support her
stated income and expenses. He also stated that the minimum collection guidelines would be
followed and the overpayment collected at a rate of $400.00 per month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that compensation shall be paid for disability or death of
an employee resulting from personal injury occurring while in the performance of duty.4
Compensation for total disability, pursuant to OWCP regulations, is payable when the employee
starts to lose pay.5 Compensation for wage loss due to disability is available only for any periods
during which an employee’s work-related medical condition prevents him from earning the
wages earned before the work-related injury.6
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $104,646.54 for the period June 6, 2010 through April 6, 2013.
The record shows that appellant received an overpayment during the period in question because,
as indicated in its June 15, 2010 letter to appellant, it mistakenly believed that the Board had
directed reinstatement in its February 23, 2010 decision and reinstated monthly compensation
payments to appellant beginning June 6, 2010. In fact, the Board’s February 23, 2010 decision
clearly affirmed the termination of appellant’s compensation. Appellant continued to receive
checks for temporary total disability compensation until OWCP discovered its error and
4

5 U.S.C. § 8102.

5

20 C.F.R. § 10.401(a) (2003).

6

Id. at § 10.500(a) (2003).

4

discontinued payments as of April 7, 2013. OWCP calculated the $104,646.54 overpayment by
totaling the amount of temporary total disability compensation appellant received during the
period June 6, 2010 through April 6, 2013, $104,646.54, in accordance with the procedure
outlined above. Based on this determination, OWCP properly found that appellant received an
overpayment of compensation in the stated amount during that period.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA7 provides that when an overpayment has been created because of
error of fact or law, it must be recovered unless “incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of
FECA or would be against equity and good conscience.” Thus, a finding that appellant was
without fault is not sufficient, in and of itself, for OWCP to waive the overpayment.8 OWCP
must then exercise its discretion to determine whether recovery of the overpayment would
“defeat the purpose of FECA or would be against equity and good conscience,” pursuant to the
guidelines provided in sections 10.4369 and 10.43710 of the implementing federal regulations.
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of FECA or be
against equity and good conscience. Failure to submit the requested information within 30 days
of the request shall result in denial of waiver and no further request for waiver shall be
considered until the requested information is received.11
ANALYSIS -- ISSUE 2
OWCP determined that appellant was without fault in the creation of the overpayment.
In the March 12, 2014 decision, the hearing representative explained that since OWCP had
mistakenly advised appellant on June 15 and 17, 2010 that her entitlement to compensation
benefits had been reinstated, appellant could not have known that she was not entitled to the
benefits she received. The fact that she was without fault does not preclude OWCP from
recovering all or part of the overpayment.12 The Board has held that OWCP must rely on a
claimant’s current financial situation at the time of the waiver determination.13 Past
circumstances or assumed future conditions are not a proper basis on which to decide a
7

5 U.S.C. § 8129(a)-(b).

8

An individual is with fault in the creation of an overpayment who: (1) made an incorrect statement as to
material fact which she knew or should have known to be incorrect; or (2) failed to provide information which she
knew or should have known to be material; or (3) accepted a payment which she knew or should have known was
incorrect. 20 C.F.R. § 10.433(a).
9

20 C.F.R. § 10.436.

10

Id. at § 10.437.

11

Id. at § 10.438.

12

See George A. Rodriguez, 57 ECAB 224 (2005).

13

L.S., 59 ECAB 350 (2008).

5

claimant’s eligibility for waiver.14 Although appellant was not at fault in creating the
overpayment, this does not mean that she gets to keep the overpaid amount if she does not meet
eligibility requirements for waiver, as noted above. In the instant case, she stated that she had
$4,220.00 in expenses and her total monthly income of $3,290.00. Appellant, however, did not
submit the requested documentation in support of these amounts, as the hearing representative
requested at the time of the hearing. This did not allow OWCP to apply established criteria for
determining whether recovery of the overpayment would defeat the purpose of FECA or be
against equity and good conscience.15
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $104,646.54 for the period June 6, 2010 through April 6, 2013.
The Board further finds that OWCP properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the March 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 16, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

20 C.F.R. § 10.433

15

See P.H., Docket No. 14-955 (issued August 19, 2014).

6

